DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1. 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
2. 	The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 103
3. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4. 	Claim 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (US 2018/0139204 A1) and Gertner (US 9698992 B2) in view of Avni (US 2013/0205380 A1)

5. 	Regarding Claim 1, Votaw discloses, a computerized method for signing a document with a digital token, the method comprising: collecting, from a user device of a signor, device information regarding the device (Votaw, [0067],  the first AR user device 110 generates an identification token 130 for the signor indicating the confirmation of the signor's identity, [0034], As another example, interface 155 receives information from AR user devices 110.), the device information including location data of the device: receiving, from the signor via the device, signature information from the signor, the signature information including data indicating a purpose of the signature (Votaw, [0036], AR user device 110 a authenticates the signor's identity and receives a gesture motion from the signor (e.g., a signing motion) to indicate that the signor executed virtual file document 120 as previously discussed. AR user device 110 a creates a transfer token 125 a that includes identity token 130 a and digital signature 135 a. AR user device 110 b receives transfer token 125 a from AR user device 110 a. The witness may verify the signor's identity using identification token 130. ); 
Votaw does not explicitly disclose the following limitations that Gertner teaches:
transmitting, from the user device, the signature information to a server via a network (Gertner, Claim 1, in response to receiving a request confirmation from the user within said pre-determined period of time, sending via the communication network to the user's electronic address said digital signature); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the server within a network to transmit the signature from the device to enhance security features.

Votaw and Gertner does not explicitly disclose the following limitations that Avni teaches:
storing, by the server, the signature information to one or more data stores (Avni, [0079], The server may additionally be in communication with a data store 108 which stores user details, e.g. mobile computing device IDs, user signature data etc.); 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to store the signature within the server to data storage to enhance security features.

Votaw, [0029], The other AR user device's 110 may receive digital signature 135 and create a virtual overlay (or any other suitable type of recreation) of the gesture motion. This allows two users 105 to be located in geographically distinct locations and view virtual file document 120, and any changes to the document (such as signatures), ); transmitting, by the server, the signature token to user device: signing, by the signor on the user device, one or more documents using the transmitted signature token (Votaw, [0003], The first gesture capture engine captures a gesture motion from the signor, the gesture motion representing a signature on the virtual file document. The first gesture capture engine generates a signor digital signature based on the captured gesture from the signor. The first gesture capture engine generates a signor transfer token, the signor transfer token comprising the signor digital signature and the signor identity confirmation token).

5. 	Claim 2 are rejected under 35 U.S.C. 103 as being unpatentable over Votaw (US 2018/0139204 A1), Gertner (US 9698992 B2) and Avni (US 2013/0205380 A1) in view of Norton (US 8251283 B1).

6. 	Regarding Claim 2, Votaw, Gertner, Avni and Norton disclose, the computerized method of claim 1, 
Votaw, Gertner, and Avni does not explicitly disclose the following limitations that Norton teaches:
wherein the generating comprises encoding the signature token using a reversible pseudo-random algorithm (Norton, Col. 8, lines 42-45, other characteristics can be measured to generate a signature. In one embodiment, a frequency domain algorithm is used to extract a characteristic signature from variations in data encoding.  Col. 18, 1-5, the pseudorandom generator can provide a mechanism to ensure that the same order is used across multiple swipes. Utilizing such mechanisms to change the order of data bits in the segment can be implemented in some embodiments to make the system more difficult to hack or reverse engineer the signature generation.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a pseudo-random that is reversible when encoding the signature to enhance security.

7. 	Regarding Claim 3, Votaw, Gertner and Avni disclose, the computerized method of claim 1, 
Votaw does not explicitly disclose the following limitations that Gertner teaches:
Gertner, Col. 2, lines 17-23, The method is executable at a server. The method comprises: receiving, from an electronic device, via an encrypted connection of a communication network a signature generation request file, the signature generation request file having been generated by the electronic device by executing: generating a private key; receiving the electronic document to be signed.)
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include the documents of the signature levels within the server to enhance security.

8. 	Regarding Claim 4, Votaw, Gertner and Avni disclose, 
Votaw does not explicitly disclose the following limitations that Gertner teaches:
the computerized method of claim 3, wherein the signature level is determined based on at least one of the device information and the signature information (Gartner, Col. 7, lines 45-49, A second field can be located near the autographic signature field for the user's email which is unique for each user. Dynamic autographic signature is entered via the biometry data input device 6 as AD information associated with the user.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to determine that the information is within the signature information at the signing to enhance security.

9. 	Regarding Claim 5, the computerized method of claim 4, wherein the signature information further comprises at least one of a photograph of the one or more documents, a photograph of the signor, and one or more biometric identification elements of the signor (Votaw, Claim 16, wherein the first identification verification engine receives biometric data for the signor using at least one of a retinal scanner, a fingerprint scanner, a voice recorder, and a first camera).

10. 	Regarding Claim 6, Votaw, Gertner and Avni disclose, 
Votaw and Gertner does not explicitly disclose the following limitations that Avni teaches:
a computerized method for verifying, by a third party, a signature based on a signature token used to sign a document, the method comprising: collecting, via a website transmitted by a server, the signature token to be verified (Avni, [0042], It is noted however that the verification/authentication system of the present invention may operate with any computing device that is capable of accessing a computer network (such as the Internet) for the purpose of connecting to a remote website/computer/server.[0064] , signature verification (authentication), the waiting session at the user's Desktop PC is redirected to the default/requested web site. In order to allow access to the requested website 24 the gateway supplies a cookie 34 (security token) to the PC 10 that contains information that will allow the website to be accessed.); 
Votaw and Gertner does not explicitly disclose the following limitations that Avni teaches:
verifying the signature based on the collected signature token (Avni, [0051], The verification/signature application 39 may be configured to receive the applicant's signature 40 (e.g. passcode entry, pattern lock (i.e. swiping a pre-defined pattern) or a biometric based signature) and then send the signature 40 for verification at the Hotwall server 16. Upon valid signature verification (successful sign-in) the gateway web service logs the user in to his account in Facebook.com 24 (see FIG. 1). The user's account is displayed on his desktop/laptop machine and a time-limited security token 34 is generated at the accessed desktop/laptop machine. ); 
Votaw and Gertner does not explicitly disclose the following limitations that Avni teaches:
based on the verifying the signature, selectively generating verification results indicating a verification status of “success” or “failure” (Avni, [0062], In Step 65, the gateway server 16 verifies the received signature information against previously stored signature data (such data may be entered, for example, during a sign in process)., [0063], In Step 66, in the case of a successful authentication the user is notified at his mobile device 14 [0064],  In Step 68, upon a successful signature verification (authentication), the waiting session at the user's Desktop PC is redirected to the default/requested web site.).
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to verify the signature token within the collection of signatures once verified the results of the status will fail or succeeded to enhance security features of the claimed invention. 

11. 	Regarding Claim 7, Votaw, Gertner and Avni disclose, the computerized method of claim 6, wherein the verifying comprises receiving, via the website, verification information from the third party, the verification information comprising at least one of a signing date and a last name of a signor (Votaw, [0022], A witnesses, such as a notary public, a witness, and/or any other suitable third party, may view the transfer tokens from the signor's augmented reality user device, confirm that the signor execute the document, and execute the document. The witnesses may execute the document in real time (e.g., substantially the same time as the signor. [0003], The first physical identification verification engine receives biometric data for the signor. The first physical identification verification engine confirms the signor's identity by comparing the received biometric data for the signor to predetermined biometric data for the signor. The first physical identification verification engine generates a signor identity confirmation token indicating the confirmation of the signor's identity. )

Conclusion
12.	 Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYASA SHAAWAT whose telephone number is (571)272-3939.  The examiner can normally be reached on M-F, 8 AM TO 5 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JEFFREY PWU can be reached on (571)272-6789. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYASA SHAAWAT/
Examiner, Art Unit 2433

/JEFFREY C PWU/Supervisory Patent Examiner, Art Unit 2433